EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Conor Ball on 22 November 2021.

The application has been amended as follows: 

1. (Currently Amended) A waistband of an article of clothing, comprising:
an inner fabric layer;
an outer fabric layer integrally formed or coupled with the inner fabric layer;
a mesh layer disposed between the inner and outer fabric layers; and
a first adhesive layer and a second adhesive layer disposed longitudinally between the mesh layer and the inner fabric layer, the first adhesive layer and the second adhesive layer collectively configured to couple the mesh layer with the inner fabric layer and to enhance elastic strength of the waistband,
wherein the first adhesive layer is disposed at an upper region of the waistband, and the second adhesive layer is disposed at the upper region and a middle region of the waistband such that:

(ii) the middle region of the waistband comprises the inner fabric layer, the second adhesive layer, the mesh layer and the outer fabric layer;
(iii) a lower region of the waistband comprises the inner fabric layer, the mesh layer and the outer fabric layer;
(iv) the upper region of the waistband has an elastic modulus greater than that of the middle region of the waistband; and
(v) the middle region of the waistband has an elastic modulus greater than that of the lower region of the waistband[[.]]; 
wherein the inner fabric layer comprises a first fabric and a first portion of a second fabric; and
the outer fabric layer comprises a second portion of the second fabric, wherein
the first fabric comprises a first portion having a first edge,
the first portion of the second fabric is folded with respect to the second portion of the second fabric, and
the first portion of the second fabric comprises a second edge, wherein the first edge of the first portion of the first fabric and the second edge of the first portion of the second fabric are joined with each other and form a stitch-free seam.

4. and 5. (Canceled) 

6. (Currently Amended) The waistband of claim [[5]] 1, wherein at least one of the first and second adhesive layers is overlaid over the stitch-free seam to reinforce the stitch-free seam.  

7. (Currently Amended) The waistband of claim [[5]] 1, wherein the stitch-free seam is an ultrasonic bonded line seam.  

8. (Currently Amended) The waistband of claim [[5]] 1, wherein the first fabric and the second fabric are made of a same material or of different materials.  

9. (Currently Amended) The waistband of claim [[5]] 1, wherein at least one of the first and second fabrics comprises a synthetic fabric.  

10. (Currently Amended) The waistband of claim [[5]] 1, wherein the first fabric and the second fabric are independently selected from the group consisting of polyester, spandex, rayon, nylon, and acrylic.

11.-26. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Maggio et al. (US 3735424 A, hereinafter, “Maggio”) does disclose overlying portions of the first and second adhesive layers, but also discloses the inner and outer fabric layers are the same fabric, and does not disclose the inner fabric layer comprises a first fabric and a first portion of a second fabric; and the outer fabric layer comprises a second portion of the second fabric and the first edge of the first portion of the first fabric and the second edge of the first portion of the second fabric are joined with each other and form a stitch-free seam, as now required by claim 1.  Maggio is not modifiable to achieve the structure required by claim 1 without employing impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732